                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION


UNITED STATES OF AMERICA                      )
                                              )
                                              )     Case No. 1:06CR00071
                                              )
v.                                            )     OPINION AND ORDER
                                              )
LISA MARIE CASEY,                             )     By: James P. Jones
                                              )     United States District Judge
                                              )
                 Defendant.                   )

      Lisa Marie Casey, Pro Se Defendant.

      Defendant Lisa Marie Casey, a federal inmate proceeding pro se, has filed a

“Motion for Relief and Expedited Decision,” arguing that the court lacked

jurisdiction to impose the sentence she is currently serving for violating the

conditions of her supervised release.

      On July 11, 2007, Casey was sentenced to a term of 96 months

incarceration, to be followed by five years of supervised release, after pleading

guilty to one count of attempted bank fraud. She served this sentence and began

her term of supervision on July 19, 2013. On June 6, 2018, the court directed the

issuance of a summons to appear on a petition for revocation of Casey’s supervised

release. The summons was served on Casey on June 11, 2018. On October 29,

2018, she was found to have violated the conditions of her supervised release, and
she was sentenced to a term of 24 months imprisonment, which she is currently

serving. 1

       Casey argues that the court lacked jurisdiction to revoke her supervised

release and impose the current sentence because the revocation occurred after her

term of supervision expired. In support of this argument, she cites United States v.

Mont, 723 F. App’x 325 (6th Cir. 2018) (unpublished), and United States v. Marsh,

829 F.3d 705 (D.C. Cir. 2016).

       However,

       [t]he power of the court to revoke a term of supervised release for
       violation of a condition of supervised release, and to order the
       defendant to serve a term of imprisonment . . . extends beyond the
       expiration of the term of supervised release for any period reasonably
       necessary for the adjudication of matters arising before its expiration
       if, before its expiration, a warrant or summons has been issued on the
       basis of an allegation of such a violation.

18 U.S.C. § 3583(i); accord United States v. Barton, 26 F.3d 490, 491 (4th Cir.

1994).

       Here, the alleged violations of Casey’s terms of supervision arose before her

supervision’s expiration, and the court also issued the summons on the basis of

these violations before its expiration. Accordingly, the court’s power to revoke her

supervised release was extended for a period reasonably necessary for the

adjudication of the alleged violations. I find that the extension of the court’s power

       1
          According to the Bureau of Prisons’ website, her current projected release date
is August 23, 2020. The court did not impose any further supervised release.
                                           -2-
for approximately three months was reasonable in light of the fact that Casey

herself moved to continue the supervised release revocation hearing, initially set

for July 30, 2018. Moreover, the cases that Casey relies upon are inapplicable

here, as they concern whether certain periods of incarceration toll the running of a

period of supervised release and thereby delay its expiration.

      Accordingly, it is hereby ORDERED that the Motion for Relief and

Expedited Decision, ECF No. 199, is DENIED.

                                               ENTER: May 28, 2019

                                               /s/ James P. Jones
                                               United States District Judge




                                         -3-
